t c memo united_states tax_court virginia historic tax_credit fund lp virginia historic tax_credit fund llc tax_matters_partner et al petitioner v commissioner of internal revenue respondent docket nos filed date r issued a partnership and its two pass-thru partners lower-tier partnerships notices of final_partnership_administrative_adjustment fpaas for and increasing each of the partnerships’ ordinary_income for unreported sales of virginia historic rehabilitation tax_credits state tax_credits in doing so r determined that certain limited partners and members investors of the partnerships were not partners for federal tax purposes but instead were purchasers of state tax_credits from the partnerships r determined in the alternative that the investors’ 1this case is consolidated for trial briefing and opinion with virginia historic tax_credit fund scp llc virginia historic tax_credit fund llc tax_matters_partner docket no and virginia historic tax_credit fund scp lp virginia historic tax_credit fund llc tax_matters_partner docket no contributions of capital and the partnerships’ allocation of state tax_credits to them were disguised sales under sec_707 i r c held the investors were partners for federal tax purposes rather than purchasers of state tax_credits held further the transactions between the investors and the partnerships were not disguised sales under sec_707 i r c held further the limitations_period for assessment bars the adjustments for in the fpaas david d aughtry and hale e sheppard for petitioner mary ann waters jason m kuratnick alex shlivko warren p simonsen paul t butler and timothy b heavner for respondent memorandum findings_of_fact and opinion kroupa judge these consolidated cases arise from notices of final_partnership_administrative_adjustment fpaas issued to virginia historic tax_credit fund lp the source partnership virginia historic tax_credit fund scp llc scp llc and virginia historic tax_credit fund scp lp scp lp collectively virginia historic funds or partnerships for and respondent took alternative whipsaw positions in the six fpaas determining that the partnerships had 2we use petitioner for convenience to reflect that the petitions in these consolidated cases were filed by the partnerships’ shared tax_matters_partner collectively failed to report income of dollar_figure dollar_figure million from the sale of state tax_credits in either or respondent also determined that the partnerships were liable for accuracy-related_penalties for negligence and substantial_understatement_of_income_tax under sec_6662 after concessions we are left to decide three issues the first issue is whether certain limited partners or members investors were partners of the virginia historic funds for federal tax purposes we hold that they were the second issue is whether the transactions between the partnerships and the investors were disguised sales under sec_707 we hold that the transactions were not disguised sales the third issue is whether the 6-year limitations_period under section c for substantial omission of gross_income applies we hold it 3the parties have stipulated that if respondent prevails on the merits the virginia historic tax_credit fund lp would have no adjustment for 4all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 5respondent has conceded the determinations in the notices of final_partnership_administrative_adjustment fpaas at issue disregarding the partnerships under sec_1_701-2 income_tax regs does not and that the determinations in the fpaas are therefore untimely for findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and settled issues and their accompanying exhibits are incorporated by this reference the virginia historic funds’ principal_place_of_business was in virginia at the time the petitions were filed overview of tax_credits for historic rehabilitation the federal government has created various tax incentives to encourage taxpayers to participate in otherwise unprofitable activities that benefit the public welfare for example sec_47 allows for a federal tax_credit of percent of the qualified_rehabilitation_expenditures with respect to any certified_historic_structure federal tax_credit the federal tax_credit encourages private sector rehabilitation of historic buildings in addition congress has declared that it is a policy of the federal government to give maximum encouragement to organizations and individuals undertaking preservation by private means and to assist states in expanding and accelerating their 6respondent relies only on sec c in arguing that the fpaas were timely historic preservation programs and activities national historic preservation act of as amended u s c sec the need for state tax_credits conventional lenders are often unwilling to finance the entire cost of a historic rehabilitation project because the cost often exceeds the fair_market_value of the structure after rehabilitation is complete the commonwealth of virginia is one of several states that have enacted legislation providing for historic rehabilitation state_income_tax credits state tax_credits to address this credit gap the virginia historic_rehabilitation_credit program virginia program was enacted in and provides state tax_credits to individuals and businesses to encourage the preservation of historic residential and commercial buildings in addition the virginia program helps the owner or developer of a historic property attract the necessary capital to fill the gap between costs and conventional financing state tax_credits issued to the owner of historic property often exceed the owner’s state tax_liabilities the virginia program includes a partnership allocation provision that allows owners to use their excess_credits to attract capital contributions from other entities or individuals see va code ann sec_58 this allocation provision provides that state tax_credits granted to a partnership are to be allocated among all partners either in proportion to their ownership_interest in the partnership or as the partners mutually agree id thus the state allocation provision allows an owner to allocate a disproportionate share of the state tax_credits to limited partners whose contributions then fill the credit gap many historic rehabilitation projects involve a developer partnership composed of a developer or owner a state tax_credit partner like the source partnership and a federal tax_credit partner which is often a large national corporation that may not be doing business in the state generally federal tax_credits must be allocated in accordance with a partner’s profits interest so that the federal tax_credit partner may hold as much as a percent developer partnership_interest see sec_1 b ii income_tax regs the virginia program’s allocation provision allows the state tax_credit partner to have a small ownership percentage in the developer partnership that does not substantially interfere with the allocation of federal tax_credits the state tax_credit partner however receives most of the excess state tax_credits developers depend on state tax_credits to attract the capital necessary to cover the credit gap and provide a viable alternative to demolishing historic structures that might otherwise be destroyed mechanics of the virginia program several states have programs similar to the virginia program but the programs vary from state to state with respect to eligibility credit_amount caps and transferability the virginia program provides dollar-for-dollar state_income_tax credits against virginia income_tax_liability for taxpayers who meet the virginia program’s guidelines the virginia program was codified in va code ann sec_58 and the virginia department of historic resources dhr manages and administers the virginia program with the assistance of the virginia department of taxation a taxpayer must submit an application to the dhr and comply with the secretary of the interior’s guidelines for rehabilitating historic buildings to receive tax_credits under the virginia program the amount of credits granted for a rehabilitation project depends on the amount of eligible expenses_incurred credits were allowed for up to percent of eligible expenses_incurred during the years at issue a party incurring eligible expenses must submit an application to the dhr to receive a certification of rehabilitation certificate the taxpayer must attach the certificate to the virginia tax_return on which credits are claimed generally credits must be reported in the year in which the certified_rehabilitation project is completed projects may also be completed in phases however with qualification of credits at the end of each phase the virginia program provides that the credits may be carried over for years if a taxpayer’s virginia income_tax_liability is less than the amount of credits granted for a given year the credits are not however refundable or inheritable they are also not transferable with the exception of credits received while there was a temporary one-time transfer provision in effect unlike other state programs the virginia program as originally enacted did not allow for the transfer of state tax_credits some projects were started however with the understanding that the credits would be transferable in the virginia program was amended to provide for a one-time transfer of credits only for projects certified before the publication of the final regulations under the virginia program program regulations the purpose of the one-time transfer provision was to protect projects that had begun under the assumption that the credits would be transferable all one-time transfers required approval by the director of the dhr the director kathleen kilpatrick approved transfers only from the entity or individual initially earning the credits the dhr operated the virginia program for several years without the benefit of program regulations the one-time transfer provision was not included in the final program regulations which were not published until date daniel gecker and the formation of the virginia historic funds the internal_revenue_service irs had issued no direct guidance regarding the federal tax treatment of allocated state tax_credits when the virginia program was enacted accordingly the dhr sought advice from professionals with expertise in the areas of tax_credits and historic rehabilitation in drafting the program regulations in the director of the dhr asked daniel gecker to serve on the dhr committee that assisted in drafting the program regulations mr gecker had represented clients involved in historic rehabilitation and federal historic credits as an attorney for years when the virginia program was enacted in addition mr gecker consulted regularly with other practitioners across the country including william machen a well-known tax_credits practitioner and partner at holland knight regarding the federal tax implications of state tax_credits generally and of the virginia program’s allocation provision specifically mr gecker agreed to help draft the regulations and has continued to provide legal and other advice to the dhr and its personnel pro bono in addition mr gecker served as the managing partner of the richmond office of kutak rock llp one of a few national firms with a tax_credits practice robert miller and george brower also provided their expertise to the dhr mr miller had been restoring historic buildings as a real_estate developer for over years when introduced to the virginia program mr brower was a senior vice president of howard weil a division of the investment firm legg mason wood walker inc legg mason mr gecker mr miller and mr brower realized that funding existed for large rehabilitation projects yet many smaller projects had difficulty obtaining financial support they discussed ways to increase the virginia program’s reach by pooling capital for smaller projects that did not have the resources to attract funding these discussions were the springboard for the idea that became the virginia historic funds overview of the virginia historic funds mr gecker mr miller and mr brower the principals formed virginia historic tax_credit fund llc general_partner in to provide funding for smaller historical rehabilitation projects the general_partner was the tax_matters_partner tmp and general_partner or managing member of the source partnership and its pass-thru partners scp llc and scp lp lower-tier partnerships the purpose of the partnerships was to acquire interests in a diverse selection of partnerships or limited_liability companies developer partnerships that were involved in the qualified_rehabilitation of real_property and entitled to state tax_credits the partnerships could then pool capital to support both large and small historic rehabilitation projects some of the resulting state tax_credits would then be allocated to the partnerships and ultimately to the investors mr gecker and mr miller each held a 35-percent interest in the general_partner mr miller held his interest through his wholly owned entity bkm llc bkm mr brower held the remaining 30-percent interest the principals were actively involved in the partnerships’ activities mr gecker contributed his legal skills and knowledge of federal and state tax_credits mr miller contributed his knowledge of historic rehabilitation and served as the developer of some of the projects that generated the credits at issue finally mr brower was primarily responsible for communications between the virginia historic funds and the developer partnerships marketing the partnerships the virginia historic funds actively sought investors willing to contribute capital to the partnerships during the years at issue the principals approached various accounting and investment firms to locate interested investors these firms examined the structure of the partnerships and provided advice to their clients about participating in the partnerships multiple representatives of these firms stated they discussed the partnership allocation provision of the virginia program with the investors they referred to the partnerships in addition the accounting firms typically coordinated the execution of their clients’ agreements with the partnerships and handled their virginia and federal tax planning and reporting several pamphlets and letters were used to market the virginia historic funds some of the marketing materials originated with mr brower and were used in communications with developer partnerships or investors other materials were prepared by accounting firm witt mares co plc witt mares and were given to some of its clients the witt mares materials addressed both the state and federal tax consequences of investment in the virginia historic funds the written promotional materials distributed by the partnerships emphasize the dual purpose of investment in the partnerships these materials highlighted the partnerships’ role in the preservation of virginia’s architectural heritage and discussed numerous benefits of rehabilitation to the community at large the materials also addressed the role of state tax_credits in funding historic rehabilitation and the virginia program’s partnership allocation provision the marketing materials advise potential investors that they must invest as partners in the partnerships to be entitled to state tax_credits some of the marketing materials use the colloquial terms sell or sold when discussing the virginia program’s complicated allocation provision these terms were quoted stressing that they were colloquialisms investors the investors’ participation in the partnerships is the focus of this litigation the source partnership included investors while scp llc included investors and scp lp included eight investors each investor made a contribution of capital in exchange for a partnership or llc interest the investors in the source partnership collectively contributed dollar_figure scp lp’s eight investors collectively contributed dollar_figure and scp llc’s investors collectively contributed dollar_figure the lower-tier partnerships contributed all their capital contributions to the source partnership accordingly the total investor contributions to the source partnership were dollar_figure the partnerships were tiered to reflect the various ways investors were introduced to the virginia historic funds the investors in scp lp were largely clients of legg mason similarly the investors in the source partnership and in scp llc were clients of witt mares or biegler associates p c another accounting firm structure of the virginia historic funds the following graph depicts the structure of the virginia historic funds various developer partnerships one-time credit transfers investors virginia historic tax_credit fund lp virginia historic tax_credit fund scp lp investors virginia historic tax_credit fund scp llc investors virginia historic tax_credit fund llc mr gecker bkm mr brower mr miller partnership documents the investors signed partnership agreements subscription agreements and option agreements partnership documents and wrote checks for their respective capital contributions the partnership agreements contained standard provisions defining the operation of the partnerships and the relationships of the parties involved the partnership agreements provided that the partners would share in the partnerships’ profits and losses in proportion to their respective ownership interests and that the partners were entitled to distributions upon dissolution in accordance with positive balances in their respective capital accounts all as required by state law the subscription agreements set the investors’ capital_contribution and expected allocation of state tax_credits generally an investor would contribute cents for every dollar of expected state tax_credit the partnership documents included traditional limited_partnership provisions that limited the investors’ liability for partnership debts to their individual capital contributions the partnership agreements also included language that limited the risk to the investors’ capital contributions this language indicated that the investors would receive a part of their contribution back less expenses if the partnerships failed to pool sufficient state tax_credits the partnerships balanced this risk by including provisions in its agreements with the developer partnerships that the developer partnerships would compensate the virginia historic funds if the developer partnerships failed to obtain state tax_credits or if the credits were revoked finally the option agreements provided that the general_partner could purchase an investor’s limited_partnership_interest for fair_market_value after the partnership had fulfilled its purpose activities of the virginia historic funds in the source partnership became a partner in each of several developer partnerships that earned state tax_credits for the source partnership also purchased state tax_credits earned in under the one-time transfer provision the pooled credits were not designated for allocation to any one particular investor instead the investors were allocated a share of credits from the pool of credits the partnerships allocated the state tax_credits to the investors on their respective schedules k-1 partner’s share of income credits deductions etc for the investors in the source partnership were allocated dollar_figure of pooled credits the investors in scp llc were allocated dollar_figure of credits and the scp lp investors were allocated dollar_figure the state tax_credits were not transferable when held by the partnerships or the investors the investors were eventually bought out after the partnerships accomplished their purpose the partnerships’ reporting position the virginia historic funds timely filed forms u s return of partnership income for both and the partnerships reported the tax_credit allocations to their investors on schedules k-1 and included the accompanying certificates similarly the partnerships reported capital contributions from their respective investors the source partnership also reported the flow-through contributions from the lower-tier partnerships in addition the source partnership reported expenses of dollar_figure in and dollar_figure in for tax_credit acquisition fees on its forms the source partnership incurred these expenses when it acquired tax_credits under the one-time transfer provisions in the virginia program the source partnership also deducted dollar_figure in and dollar_figure in for legal expenses respondent’s examination of the virginia historic funds respondent launched concurrent examinations for the partnerships’ and taxable years as well as the and taxable years of the virginia historic funds successor entities respondent’s revenue_agent met with mr gecker and other partnership representatives on multiple occasions with respect to each entity mr gecker cooperated with the revenue_agent explaining the operations of the various entities in detail and describing their relationships with one another the virginia historic funds did not execute extensions of the period of limitations on assessment for they did execute extensions for however respondent issued the source partnership and the lower-tier partnerships six separate fpaas for and in date respondent determined that the investors were not partners for federal tax purposes and that the investors’ capital contributions to the partnership and receipt of the state tax_credits in return were instead sales of state tax_credits in the alternative respondent determined that if the investors were partners the transactions were disguised sales of state tax_credits respondent also determined that each partnership recognized unreported income from these sales in the amount of its investors’ collective capital contributions finally respondent determined in each of the respective fpaas that the partnership was formed with a principal purpose to reduce substantially the present_value of the partners’ aggregate tax_liability in a manner that is inconsistent with the intent of subchapter_k accordingly the partnership should be disregarded pursuant to sec_1_701-2 respondent omitted the word federal from the phrase aggregate federal tax_liability reproduced from sec_1_701-2 income_tax regs anti-abuse regulation respondent conceded on the eve of trial that the anti-abuse regulation does not apply to these partnerships formed in part to reduce the investors’ state tax_liabilities the tmp timely filed petitions for readjustment of partnership items for the virginia historic funds and a lengthy trial was held i introduction opinion we must decide whether the partnerships’ allocations of state tax_credits to the investors pursuant to state law must be treated as sales for federal tax purposes respondent argues that the virginia historic funds acted as a retailer between the developer partnerships and the investors and received dollar_figure million7 in gross_income for the reselling of state tax_credits in doing so respondent challenges the substance of the investors’ participation in the partnerships using two alternative arguments first respondent argues that the investors were not partners in the partnerships for federal tax purposes and that the substance_over_form_doctrine dictates that the investors purchased state tax_credits rather than investing 7investors contributed a total of dollar_figure to the virginia historic funds and the partnerships then contributed dollar_figure to the developer partnerships respondent has allowed dollar_figure in costs accordingly respondent alleges a net partnership gain of dollar_figure less other costs in a diverse group of developer partnerships to rehabilitate historic properties alternatively respondent argues that the transactions between the investors and the partnerships were disguised sales under sec_707 we disagree with both of respondent’s arguments instead we hold that the substance of the transactions matched their form we address each of respondent’s alternative arguments in turn and then address the impact of the relevant limitations_period we begin with the burden_of_proof ii burden_of_proof the parties disagree whether the burden_of_proof shifted to respondent under sec_7491 the commissioner’s determinations in an fpaa are generally presumed correct and a party challenging an fpaa has the burden of proving that the commissioner’s determinations are in error rule a 290_us_111 107_tc_94 the burden_of_proof shifts to the commissioner under sec_7491 with respect to a factual issue under certain circumstances the burden shifts to the commissioner if the taxpayer introduces credible_evidence with respect to the issue and meets the other requirements of sec_7491 sec_7491 and b we find that both parties have satisfied their respective burdens of production a shift in the burden of persuasion has real significance only in the rare event of an evidentiary tie 394_f3d_1030 8th cir affg tcmemo_2003_212 we do not find that to be the case here we therefore decide this case on the weight of the evidence iii the investors were partners for federal tax purposes we now address whether the investors were partners in the virginia historic funds for federal tax purposes respondent admits that the virginia historic funds were valid partnerships among the principals for federal tax purposes and no longer argues that the partnerships should be disregarded under the anti-abuse regulation or the sham_transaction doctrine respondent argues however that the investors were not partners in these partnerships because the investors did not intend to join together for any business_purpose other than the sale of state tax_credits petitioner counters that the investors were partners who pooled capital to support a diverse group of developer partnerships and to share a net economic benefit from the resulting pool of state tax_credits we agree with petitioner after carefully considering the extensive evidence and 8the court_of_appeals for the fourth circuit requires that in order to treat a transaction as a sham a court must find that the taxpayer was motivated by no business purposes other than obtaining tax benefits in entering the transaction and that the transaction has no economic_substance because no reasonable possibility of a profit exists 752_f2d_89 4th cir affg in part and revg in part 81_tc_184 testimony presented that the investors were partners for federal tax purposes we turn now to the classification of partnerships federal_law controls classification for federal tax purposes though status under state law may be relevant 499_f2d_1186 2d cir affg grober v commissioner tcmemo_1972_240 42_tc_1067 sec_301_7701-1 proced admin regs partnership is broadly defined in the code and federal_law recognizes as partnerships a broader range of multiple-party relationships than does state law see sec_761 sec_7701 sec_1_761-1 income_tax regs a partner is a member in a syndicate group pool joint_venture or other unincorporated organization that is classified as a partnership under federal_law see sec_7701 respondent argues that the investors are not partners in these valid partnerships under the standards announced by the united_states supreme court in 337_us_733 and 327_us_280 these decisions held that certain family partnerships were not partnerships for federal tax purposes 9a partnership is defined as a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not within the meaning of this title a_trust or estate or a corporation sec_7701 because the partnership form was used to shift income earned by one family_member to another family_member see commissioner v culbertson supra pincite commissioner v tower supra pincite this court and others have relied on these cases where the commissioner challenges a person’s status as a partner for federal tax purposes we will therefore address respondent’s argument under these cases and their progeny a the investors’ intent under culbertson and tower in general a partnership exists when persons join together their money goods labor or skill for the purpose of carrying on a trade profession or business and when there is community of interest in the profits and losses commissioner v tower supra pincite the existence of the requisite purpose is a question of fact that ultimately depends on the parties’ intent commissioner v culbertson supra pincite commissioner v tower supra pincite thus to determine whether a partnership exists we consider whether in light of all the facts the parties intended to join together in good_faith with a valid business_purpose in the present conduct of an enterprise commissioner v culbertson supra pincite allum v commissioner tcmemo_2005_177 affd 231_fedappx_550 9th cir we weigh several objective factors in an attempt to discern their true intent these factors include the agreement between the parties the conduct of the parties in executing its provisions the parties’ statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purposes for which the income is used commissioner v culbertson supra pincite none of these factors alone is determinative however luna v commissioner supra pincite accordingly we weigh the objective factors to determine the investors’ intent the agreement between the parties the investors executed multiple documents each of which reflects their intent to become partners in the virginia historic funds each investor signed both a partnership_agreement and a subscription agreement each document designated them partners these agreements reflect each individual investor’s capital_contribution the percentage of the partnership owned and the amount of state tax_credits that would be allocated to the investor when the certificates were approved these agreements indicate the partnerships’ purpose to help rehabilitate historic property and to receive state tax_credits in return each partnership_agreement specifically provided that an investor would have an interest in the profits losses and net cash receipts of the partnership in proportion to his or her ownership_interest each partnership_agreement also provided that assets remaining after satisfying the partnerships’ liabilities shall be distributed to the partners in accordance with positive balances in their respective capital accounts upon dissolution these rights were enforceable under state law in addition the investors were told that they must either individually own historic real_property or partner with an entity that does to reap the benefit of state tax_credits the marketing materials the investors received described how their state encouraged its citizens to participate in the virginia program through the partnership form they also received advice from accounting or investment firms that their involvement would be as partners we do not ignore these facts most of the investors desired to support historic rehabilitation all of them hoped to reap a net economic reward by using the credits while also limiting their risks in an appropriate manner the virginia historic funds offered the investors interests in an entity that was not only a partner in a diversified group of developer partnerships but was also managed by an expert on the virginia program we therefore find that the agreements between the investors and the partnerships indicate that the investors intended to be partners conduct of the parties in execution of the agreement the investors contributed capital to the partnerships upon execution of the partnership documents the partners received schedules k-1 from their respective partnerships allocating their shares of credits from the partnership pool as well as their shares of other partnership items they applied the credits to their individual virginia income_tax liabilities for in addition the investors accepted checks pursuant to the option agreements in that liquidated their partnership interests after their respective partnerships met their purposes further the investors filed federal tax returns for consistently reporting their partner status and the sale of their partnership interests under penalty of perjury these returns were consistent with the partnership returns and the schedules k-1 all these facts indicate the general_partner and investors intended to be partners and behaved as such the investors also had certain rights pursuant to the partnership agreements subscription agreements and option agreements that were enforceable under virginia law merely because they failed to exercise these rights did not negate these rights the investors’ continued participation in the successor partnerships indicates that many of the investors’ purposes in joining the partnerships were achieved we find that the conduct of the investors was consistent with their agreement with the partnerships the parties’ statements several investors testified at trial and all of them confirmed that they were partners in the virginia historic fund in respondent argues however that collectively the investors did not understand that their agreements with the partnerships made them partners we cannot say whether the investors fully understood the legal relationship between partners in a partnership or whether they simply based their decision to participate in the partnerships on their accountants’ advice and the descriptions of the partnerships that they provided we find however that the investors’ statements and conduct are consistent with their agreement to pool their capital with that of other investors both to facilitate the rehabilitation of historic structures and to receive state tax_credits under the virginia program specifically the investors contributed significant capital to the partnerships received net economic benefits for their participation accepted checks in return for the purchase of their partnership interests and reported both their partner status and the sale of their limited_partnership interests on their individual federal returns for respondent suggests that one partner’s testimony that he thought he was making a charitable_contribution for historic rehabilitation undermines the partners’ collective intent we find instead that it highlights the investors’ dual intent to contribute to the preservation of virginia structures and receive state tax incentives in return in fact most of the investors who testified at trial discussed the feel good aspect of participating in the partnerships finally no investor has denied being a partner in the virginia historic funds from the outset of this litigation eight years ago we find this compelling given respondent’s allegations that the partnerships failed to report dollar_figure million for and and his many negative allegations concerning the principals we find that the parties’ representations during the years at issue and their testimony at trial support a finding that the investors intended to be partners testimony of disinterested persons representatives of the accounting and investment firms testified they explained the virginia program and the use of the partnership form to their customers who subsequently became investors in the virginia historic funds these professionals often introduced the investors to the partnerships and were responsible for filing the investors’ returns which were all filed consistently with the investors as partners these professionals were in the best position to know what role the investors played in the partnerships we find compelling that there were no witnesses or testimony from investors to contradict the professionals’ testimony in addition the director of the dhr and mr leith-tetrault the president of the national trust community investment corporation both testified that the investors were critical partners in the success of the developer partnerships and the virginia program we find the testimony of disinterested witnesses to be in the partnerships’ favor relationship of the parties and their respective abilities and capital contributions respondent argues that the only relationship between the investors and the partnerships is that of buyer and seller we find however that the parties intended to pool resources and share the results of investment each party contributed something of value the investors contributed capital while the principals contributed both capital and services see commissioner v tower u s pincite the principals also initially bore the risk of loss associated with the costs of marketing the opportunity to invest in the virginia program through the virginia historic funds the investors relied upon the principals’ expertise in the virginia program and the principals’ selection of viable rehabilitation projects the principals relied upon the investors’ capital contributions and loyalty to make the rehabilitation projects viable in summary the partnerships were successful in rehabilitating a diversified group of structures primarily because the principals made good 10the national trust community investment corporation is a wholly owned subsidiary of the national trust for historic preservation business decisions and the investors provided a large pool of capital respondent also argues that the investors did not intend to be partners because they failed to share in the profits and losses of the partnerships the partners were free to allocate the risks and rewards of partnership operation the partnership agreements executed between the partnerships and the investors together created a shared economic_interest in the profits and losses of the venture see 327_us_280 the investors owned approximately a 1-percent interest in their respective partnerships and were entitled to percent of the related profits and losses respondent cites no authority nor do we find any that an equal sharing of profit and loss is a prerequisite to the existence of a partnership the principals informed the investors that the partnerships would generate negligible profits and losses this is not surprising in the area of historic rehabilitation where tax_credits are granted by both state and federal governments to offset the industry’s lack of profitability we find the relationship of the parties and their respective abilities a strong factor that the investors intended to become partners in the partnerships control of income and purposes for which it was used respondent determined that the partnerships collectively failed to report dollar_figure million in partnership income respondent admits however that the amount at issue is actually the cents per credit cents that the source partnership did not contribute to the developer partnerships respondent argues that the relationships between the investors and the partnerships must be disregarded because the source partnership kept that cents rather than distributing it as profits the cents is profit only under respondent’s credit-sale theory the partnerships did not report the contributions as income or the cents as profit to be distributed to their partners because they maintain that they did not sell credits to the investors mr gecker’s conversations with mr machen and other tax_credit practitioners support this reporting position especially given the lack of any guidance on the issue from the irs instead we find that the partnerships used this cents to cover the partnerships’ expenses and to protect against the various risks the partnerships faced one investor stated that the cents obviously reflected costs associated with the partnerships after costs anything left of the cents remained in the source partnership or its successors until it was either used in a successor entity distributed in part to the general_partner or exhausted during the course of this litigation we consider this factor neutral as the alleged partnership income exists only under respondent’s credit-sale theory after examining all of the objective facts in the record we find that the investors intended to become partners in the virginia historic funds to pool their capital in a diversified group of developer partnerships for the purpose of earning state tax_credits b the partners business_purpose and the form of the transactions with this understanding of the investors’ intent we now turn to respondent’s argument that even if the investors intended to be partners the investors were not partners because they lacked a valid business_purpose and the substance of the transactions did not match their form the form of a transaction will not be given effect where it has no business_purpose and operates simply as a device to conceal the true character of a transaction see 293_us_465 business_purpose we now turn to whether the pooling of capital for the purposes of supporting the developer partnerships and earning state tax_credits is a valid business_purpose respondent argues that the investors’ profit interests were illusory because they did not share in the partnerships’ profits he further argues that the only economic value was in the investors’ rights to credits and the related state_income_tax savings respondent therefore argues that the investors’ contributions lacked business_purpose because they were not made in anticipation of receiving profits from the partnerships we disagree first there were no partnership profits except under respondent’s credit-sale theory we have found that the alleged partnership profits were contributions that remained in the source partnership to cover the costs and risks associated with the partnerships’ operations we therefore find that the cents does not represent profits that were required to be distributed to the investors second each investor was entitled under the partnership agreements to a share of any profits generated by the partnerships had there been any the parties agree however that the partnerships did not expect to make a profit in the literal sense but instead offered a net economic gain to investors based on their reduced state_income_tax virginia enacted the virginia program in large part because investment in historic preservation generally would not otherwise be made due to low profitability the investors understood that the same lack of profitability that required state legislative action would result in little to no profit to the developer partnerships and the virginia historic funds their participation in the virginia program despite this understanding should not in itself bar a finding of business_purpose third the investors reaped a considerable net economic benefit from state_income_tax savings respondent cites several cases where courts have found that a partnership lacked business_purpose because it did not have a nontax business purposedollar_figure respondent ignores however that in every case the taxes involved were federal taxes the omission of the word federal from the anti-abuse regulation in the fpaa illustrates a critical distinction the investors became partners in the virginia historic funds to earn state tax_credits to offset state_income_tax liabilities state law provided for partnership_allocations of state tax_credits to increase funding for historic rehabilitation while creating minimal interference with the developers’ allocations of federal tax_credits the investors were not allocated federal tax_credits the investors did not participate in the virginia historic funds for a federal tax_benefit generally the investors experienced a federal tax detriment and any positive federal tax consequences were incidental the purpose of reducing non-federal taxes has been recognized in the context of sec_355 as a valid busine sec_11respondent cites 314_f3d_625 d c cir 201_f3d_505 d c cir affg tcmemo_1998_305 and saba pship v commissioner tcmemo_2003_31 purpose as long as the reduction of non-federal taxes is greater than the reduction of federal taxesdollar_figure see sec_1_355-2 income_tax regs t d 1989_1_cb_92 the parties agree that the investors’ state tax savings far outweighed any incidental federal tax savings in addition the commissioner has recognized that endeavors involving tax incentives should be held to a different profit-motive standard see revrul_79_ 1979_2_cb_112 partnerships involved in low-income_housing credits not subject_to normal profit-motive standard under sec_183 accordingly we conclude that the investors had a business_purpose for participating in a low-profitability venture because they expected a considerable net economic benefit from state tax savings and any federal tax consequences were incidental substance_over_form_doctrine we now address respondent’s argument that the substance_over_form_doctrine dictates that the investors purchased state tax_credits rather than contributing capital to the partnerships as partners we examine the true nature of a transaction rather than mere formalisms which exist solely to alter federal tax 12a purpose of reducing non-federal taxes is not a corporate business_purpose if i the transaction will effect a reduction in both federal and non-federal taxes because of similarities between federal tax law and the tax law of the other jurisdiction and ii the reduction of federal taxes is greater than or substantially coextensive with the reduction of non-federal taxes sec_1_355-2 income_tax regs liabilities to determine whether the substance_over_form_doctrine applies see 435_us_561 324_us_331 if the substance of a transaction accords with its form then the form will be upheld and given effect for federal tax purposes respondent argues for the first time on brief that the substance of the investors’ contributions matches their form only if the investors through the virginia funds were partners in rehabilitation activity with the developer partnershipsdollar_figure only then he contends would the investors be treated as members in the entity that originally qualified for the state tax_credits respondent’s argument is misplaced as a general_rule we will not consider issues raised for the first time on brief where surprise and prejudice are found to exist see 96_tc_226 84_tc_191 13we have no jurisdiction to make a determination of whether the investors were indirect partners in the developer partnerships the determination of whether someone is a partner is a partnership_item when it affects the distributive shares of the other partners see 118_tc_541 respondent did not issue fpaas to the developer partnerships accordingly the partners of the developer partnerships have long been established as reported on the partnerships’ returns we therefore have no jurisdiction to redetermine the investors’ status as indirect partners in the developer partnerships see 95_tc_243 affd 796_f2d_116 5th cir respondent determined in the fpaa that the investors were not partners in the virginia historic funds throughout the lengthy discovery process and the trial on the merits the parties’ arguments focused on whether the investors were partners in these partnerships we find that respondent’s attempt to change the focus to the developer partnerships creates surprise and prejudice to the partnerships we now turn to the substance of the transactions between the investors and the virginia historic funds the supreme court has held that we should honor the parties’ relationships where there is a genuine multiple-party transaction with economic_substance that is compelled or encouraged by regulatory or business realities is imbued with federal tax-independent considerations and is not shaped solely by federal tax_avoidance see frank lyon co v united_states supra pincite estate of hicks v commissioner tcmemo_2007_182 congress encourages state historic rehabilitation programs and supports individuals involved in these programs national historic preservation act of as amended u s c sec the virginia program’s base-broadening allocation provision encourages capital contributions to cover the credit gap between cost and available financing this allocation provision allows state investors to contribute capital to historic rehabilitation projects without interfering with the allocations of federal tax_credits the investors became partners in the virginia historic funds because they were required to join an entity to participate in the virginia program which does not provide for freely transferable credits further the tiered_structure of the partnerships was not undertaken for federal tax_avoidance reasons developer testimony established that the developer partnerships were not equipped to deal with hundreds of partners at the developer- partnership level instead the developer partnerships benefited from working with the principals who were knowledgeable about historic rehabilitation and the virginia program the investors also benefited by having the principals choose successful rehabilitation projects further the investors’ partnership interests created rights and responsibilities between the parties under state law and allowed the investors to participate in the risks and rewards of the partnerships we find that the form of the transactions was not a mere formality undertaken for purposes of federal tax_avoidance instead this form was compelled by realities of public policy programs generally and the virginia program specifically respondent ignores these realities and argues that the amounts of the contributions the timing of the transactions and the investors’ lack of risk suggest that the transactions were in substance sales respondent argues that the entire amount of an investor’s contribution went to the purchase of his or her allocated state tax_credits we find instead that the contributions were pooled to facilitate investment in the developer partnerships to purchase additional credits under the one-time transfer provision to meet the needs of the partnerships to cover the expenses of the partnerships to insure against the risks of the partnerships and to provide capital for successor entities in which many of the investors participated year after year and for other rehabilitation projects these pooled capital contributions were critical to the success of both the virginia historic funds and the developer partnerships respondent also argues that the timing of the contributions the allocations and the investors’ departure from the partnerships suggest that the transactions are sales again we disagree the parties have stipulated that the investors remained in the partnerships until after the partnerships had fulfilled their purpose their capital contributions funded the developer partnerships the developer partnerships completed the projects and received certification from the dhr and the state tax_credits were allocated to the investors the capital contributions were generally made late in the contributions then belonged to the partnerships the state tax_credits were allocated to the partners on the schedules k-1 on date in addition the capital contributions were not made in exchange for credits that had already been allocated to the partnerships instead the pooled capital contributions made it possible for the partnerships to contribute capital to the developer partnerships and to purchase credits under the one-time transfer provision respondent further argues that the investors bore no risk because the virginia historic funds attempted to limit those risks in its agreements with the developer partnerships and the investors again we disagree we find that the investors bore sufficient risk the investors bore risks associated with the partnerships’ public incentive nature as well as the general risks faced by partners in most partnerships for example the partners faced the risk that developers would not complete their projects on time because of construction zoning or management issues they also faced the risk that the dhr would not be satisfied with the rehabilitation and the developers would not receive the credits finally they faced the risk that the dhr would revoke the credits and recapture them in later years accordingly the partners risked their anticipated net economic benefit the investors received assurance that their contributions would be refunded if and only if the anticipated credits could not be had or were revoked there was no guarantee however that the resources would remain available in the source partnership to do so further the investors were unlikely to recover against the principals if those resources were exhausted the general_partner is a limited_liability_company whose members are not personally liable for the debts or actions of the entity see hagan v adams prop associates s e 2d va see also gowin v granite depot llc s e 2d va the investors also faced risks from the partnerships’ ownership interests in the developer partnerships these risks ranged from liability for improper construction to the risk of mismanagement or fraud at the developer partnership level the developer partnerships faced continuing duties as a consequence of receiving the credits the virginia historic funds obtained many of the state tax_credits granted to these partnerships and any threatened revocation of the credits could have created additional expenses to be borne by the funds as the developer partnerships might not have been willing to perform the duties necessary to maintain the credits further the investors faced the risks of fraud by another investor retroactive changes in the law and litigation in general any of these risks threatened the partnerships’ pooled capital and ability to fulfill their purpose limited partners by definition are protected from many partnership risks under state law partnerships may find further assurances necessary to attract limited partners these assurances do not necessarily erase entrepreneurial risk entirely sharing managing and even insuring against capital risks often simply reflect good business practices it is important that the investors shared their risks with one another for example the investors shared the risk of losing their expected net economic gain had one project failed the partners would have shared in the shortage pro_rata the investors also shared the risks of an inadequate pool of state tax_credits and the possibility of the credits being retroactively revoked this shared risk sets the investors apart from simple purchasers considering all the facts and circumstances we conclude that the investors intended to join together in the virginia historic funds as partners to participate in the enterprise of pooling their capital to invest in developer partnerships and receive state tax_credits in return we further conclude that their participation in the partnerships had a valid business_purpose finally we conclude that the form of the investors’ contributions to the partnerships and the resulting allocations of credits reflect their substance accordingly we hold that the investors were partners in the virginia historic funds for federal tax purposes iv disguised sales under sec_707 we have examined the substance of the investors’ participation in the virginia historic funds and held that the investors were partners in those funds for federal tax purposes we must now address respondent’s alternative argument that the investors’ capital contributions to the partnerships coupled with the allocations of state tax_credits were disguised sales under sec_707 respondent argues that these transactions were disguised sales between the partnerships and their respective partners we disagree a transaction is treated as a disguised sale between a partner and a partnership when the partner transfers money or other_property to the partnership the partnership transfers money or other property14 to such partner in return and these transfers when viewed together are properly characterized as a sale see sec_707 such transactions are presumed sales when they occur within two years of one another see sec_1_707-3 income_tax regs in all cases however the substance of the transaction will govern rather than its form sec_1_707-1 income_tax regs therefore transfers of money or property by a partner to a partnership as contributions or transfers of money or property by a partnership to a partner as 14we specifically do not address whether the state tax_credits are property for purposes of sec_707 as it is not essential to our holding distributions are not transactions included within the provisions of sec_707 id we have found that the investors made capital contributions to the virginia historic funds in furtherance of their purpose to invest in developer partnerships involved in historic rehabilitations and to receive state tax_credits we have further found that the partnerships were able to participate in the developer partnerships because of the investors’ pooled capital finally we found that the partnerships allocated the resulting pooled credits to the investors as agreed in the partnership and subscription agreements consistent with the allocation provisions of the virginia program the substance of these transactions reflects valid contributions and allocations rather than sales in addition there is no disguised sale when the transactions are not simultaneous and the subsequent transfer is subject_to the entrepreneurial risks of the partnership’s operations see sec_1_707-3 income_tax regs the investors contributed capital at various times during the years at issue the state tax_credits were allocated to the partners when the partnerships attached the certificates to their respective schedules k-dollar_figure we therefore find that the transfer sec_15the state tax_credits remained inchoate until an individual investor used them to reduce his or her state income continued were not simultaneous the investors were promised certain amounts of credits in the subscription agreements but there was no guarantee that the partnerships would pool sufficient credits this risk as well as the other risks addressed in our discussion of business_purpose represent the risks of the enterprise accordingly we conclude that the transactions are not disguised sales we further hold that the partnerships did not have dollar_figure million in unreported income from these transactions in either of the years at issue v adjustments barred by the statute_of_limitations we now turn to whether the adjustments in the fpaa are time barred under the statute_of_limitations the code does not provide a period of limitations within which an fpaa must be issued see 579_f3d_391 5th cir affg tcmemo_2007_289 114_tc_533 any partnership_item adjustments made in an fpaa will be time barred at the partner level if the commissioner does not issue the fpaa within the applicable_period of limitations for assessing tax attributable to partnership items curr-spec partners l p v commissioner supra pincite rhone-poulenc surfactants specialties l p v commissioner supra pincite continued tax_liability in or later years the limitations_period is generally three years for the assessment of tax attributable to a partnership itemdollar_figure sec a this limitations_period remains open at least for three years after the date the partnership return was filed or three years after the last day disregarding extensions for filing the partnership return whichever is later id the limitations_period is extended to six years if a partnership improperly omits an amount from gross_income that exceed sec_25 percent of the gross_income reported on its return sec c the parties agree that the determinations in the fpaa are barred for under the 3-year limitations_period respondent argues however that the 6-year limitations_period under section c applies because the partnerships omitted at least percent of gross_income from their partnership returns we disagree because we have found that the partnerships properly reported the flow-through allocation of the state tax_credits to the investors as partners further the capital contributions were not proceeds from the sale of state tax_credits by definition therefore the partnerships did not recognize unreported income from the sale of state tax_credits in we therefore conclude that the 6-year limitations_period does not apply and respondent is barred from adjusting the virginia 16respondent does not argue that there is a partner or investor for whom the limitations_period of sec_6501 remains open historic funds’ partnership items for or assessing tax attributable to these partnership items at the individual partner leveldollar_figure vi conclusion in summary we have found that the investors were partners in the virginia historic funds for federal tax purposes in that their transactions with the partnerships were not sales of state tax_credits under the substance_over_form_doctrine or under sec_707 and that the statute_of_limitations bars the adjustments in the fpaas for and any assessment of tax related to the partnership items at the partner level in reaching these holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing and the concessions of the parties decisions will be entered for petitioner 17the partnerships extended the limitations_period for
